      Case 3:18-cv-02073-ACA-HNJ Document 21 Filed 06/22/20 Page 1 of 2                   FILED
                                                                                 2020 Jun-22 AM 10:09
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHWESTERN DIVISION

 PAUL GILBERT HINKLE,                      )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )   Case No. 3:18-cv-02073-ACA-HNJ
                                           )
 VICKY WHITE, et al.,                      )
                                           )
       Defendants.                         )

                           MEMORANDUM OPINION

      The magistrate judge filed a report on May 7, 2020, recommending the

defendants’ special report be treated as a motion for summary judgment and further

recommending that the motion be granted. (Doc. 20). Although the parties were

advised of their right to file specific written objections within fourteen days, no

objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, the

court ORDERS that the defendants’ motion for summary judgment is GRANTED,

the court finding no genuine issues of material fact exist.
Case 3:18-cv-02073-ACA-HNJ Document 21 Filed 06/22/20 Page 2 of 2




DONE and ORDERED this June 22, 2020.



                           _________________________________
                           ANNEMARIE CARNEY AXON
                           UNITED STATES DISTRICT JUDGE




                                2
